In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Roberto, J.), entered March 31, 2005, which granted the plaintiffs motion, in effect, for leave to renew their prior motion to dismiss the complaint for lack of personal jurisdiction, and upon renewal, vacated the dismissal of the action and extended the plaintiffs time to serve the complaint pursuant to CPLR 306-b.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court providently exercised its discretion. Crane, J.P., Krausman, Rivera and Dillon, JJ., concur.